GILLESPIE, Presiding Justice:
Defendant negligently drove his automobile into the taxi being operated by plaintiff and owned by plaintiff’s employer. The vehicles were moving very slowly, and the impact was moderate. Plaintiff offered proof that his subsequently diagnosed low back trouble resulted from the collision. There was evidence that he was not injured in the accident, and his back trouble pre-existed the accident. The jury was instructed to find for plaintiff on the issue of negligence, and the court submitted to the jury the question of whether plaintiff suffered any personal injuries in the accident. The jury returned a verdict for plaintiff for no damages. We affirm judgment for defendant entered on this verdict on the authority of Phillips v. Delta Motor Lines, Inc., 235 Miss. 1, 108 So.2d 409 (1959), in which it was held that when a truck driver was negligent, a guest in an automobile struck by the truck was not entitled to recover damages, not even nominal, unless the jury believed from the evidence that the guest had been injured as a result of the truck driver’s negligence.
Affirmed.
RODGERS, PATTERSON, SMITH and ROBERTSON, JJ., concur.